Case: 2:20-cv-00357-MHW-EPD Doc #: 37 Filed: 05/26/20 Page: 1 of 3 PAGEID #: 215




                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

David Avery,

       Plaintiff,

       v.                                        Case No. 2:20-cv-357

John D. Wooten, et al.,                          Judge Michael H. Watson

       Defendants.                               Magistrate Judge Deavers

                                OPINION AND ORDER

       Plaintiff objects to the Magistrate Judge’s Initial Screen Report and

Recommendation (“R&R”), ECF No. 35, recommending that this case be dismissed.

Obj., ECF No. 36.

       “Title 28 U.S.C. § 636(b)(1) provides for de novo review of a magistrate

judge’s report and recommendations to which objections have been made by any

party.” Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986); see also Fed. R. Civ. P.

72(b)(2). But only those objections that are specific are entitled to a de novo review

under the statute. Mira, 806 F.2d at 637. “The parties have the duty to pinpoint

those portions of the magistrate’s report that the district court must specially

consider.” Id. (internal quotation marks and citation omitted). An “objection” that

does nothing more than disagree with a magistrate judge’s determination, “without

explaining the source of the error,” is not a valid objection. Howard v. Sec’y of

Health and Human Servs., 932 F.2d 505, 509 (6th Cir. 1991). Without specific

objections, “[t]he functions of the district court are effectively duplicated as both the

magistrate and the district court perform identical tasks. This duplication of time and
Case: 2:20-cv-00357-MHW-EPD Doc #: 37 Filed: 05/26/20 Page: 2 of 3 PAGEID #: 216




effort wastes judicial resources rather than saving them, and runs contrary to the

purposes of the Magistrates Act.” Id. 1

      Granting Plaintiff some leeway, his objection could be viewed as falling

somewhere in between a general objection and the type of specific objection that

avoids wasting judicial resources by failing to specify the nature of the objection.

While Plaintiff does provide limited citation to authority he believes supports his

position generally, he does not “pinpoint those portions of the magistrate’s report”

with which he disagrees. Additionally, he does not cite any case law or statute that

specifically rebuts any of the legal findings in the R&R. In fact, the only times the

R&R is mentioned in Plaintiff’s objection is in the introduction and conclusion, in

which Plaintiff merely says he moves the Court to reject the R&R. Obj., ECF No. 36.

The substance of Plaintiff’s objection is nothing more than eighteen general

assertions of legal principles that are not directed to any specific portion of the R&R.

This type of “vague, general, or conclusory objection[] . . . is tantamount to a

complete failure to object.” Cole v. Yukins, 7 F. App’x 354, 356 (6th Cir. 2001); see

also Brown v. City of Grand Rapids, No. 16-2433, 2017 U.S. App. LEXIS 21399, *3

(6th Cir. June 16, 2017) (stating in the context of an objection to a magistrate judge’s

report and recommendation that “[w]hen an appellant alludes to issues in a

perfunctory manner, without argument or development, we consider those issues




1
 The R&R advised Plaintiff that he was required to file an objection “specifically
designating [the R&R], and the part in question, as well as the basis for the
objection.” R&R 11, ECF No. 35.
Case No. 2:20–cv–357                                                         Page 2 of 3
Case: 2:20-cv-00357-MHW-EPD Doc #: 37 Filed: 05/26/20 Page: 3 of 3 PAGEID #: 217




abandoned and waived.” (citing Benge v. Johnson, 474 F.3d 236, 245 (6th Cir.

2007))).

         Even though the Court finds Plaintiff’s objections were insufficient to warrant

review, because he is pro se, and out of an abundance of caution, the Court has

conducted a de novo review and concludes that Plaintiff’s objections are without

merit.

         Therefore, and for the reasons well-detailed in the R&R, Plaintiff’s Objection,

ECF No. 36, is OVERRULED. The R&R, ECF No. 35, is ADOPTED and

AFFIRMED. This case is DISMISSED. The Clerk is DIRECTED to enter judgment

in favor of Defendants.

         Finally, the Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that, for the

reasons provided in the R&R, any appeal of this Order would not be taken in good

faith and therefore DENIES Plaintiff leave to appeal in forma pauperis.

         IT IS SO ORDERED.



                                    __/s/ Michael H. Watson_________________
                                    MICHAEL H. WATSON, JUDGE
                                    UNITED STATES DISTRICT COURT




Case No. 2:20–cv–357                                                           Page 3 of 3
